DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10863381. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:

Application
Patent
1. A method performed by a communication device, the method comprising: identifying a long transmission time interval (TTI) transport block size from a set of long TTI transport block sizes used for transport block transmission within a long TTI; and 
and a number of bits used for a cyclic redundancy check.


	- Regarding to the different between the Application and Patent, it have been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (R1-160939).
With respect to claims 1, 9, 13-14, 16, 19-20, Ericsson discloses a method performed by a communication device, the method comprising: identifying a long transmission time interval (TTI) transport block size from a set of long TTI transport block sizes used for transport block transmission within a long TTI (see page 2, first sentence of section 2.2.1.1: "The TBS (Transport Block Size) tables for PUSCH are specified in 3GPP TS 36.213, section 7.1.7.2 where the TBS is extracted based on resource allocations and MCS (Modulation and Coding Scheme) index"); and determining a short TTI transport block size, used for transport block transmission within a short TTI ("Transport Block size for short TTIs", headings of section 2.2.1.1, page 2 and "TBS determination with short TTIs", last sentence of page 2), by downscaling the long TTI transport block size based on a relation between a number of symbols in the short TTI and a number of symbols in the long TTI that is greater than the number of symbols in the short TTI (see the paragraph right before "Observation 1" on page 3: "To obtain the TBS of this reduced latency PUSCH, the transport block size as listed in 3GPP TS 36.213, section 7.1.7.2, can be rescaled for each MCS (Modulation and Coding Scheme) and number of resource blocks.This rescaling can be done by a factor proportional to the reduction in number of SC-FDMA symbols with data included in sPUSCH, as compared to legacy PUSCH with 12 data symbols"). Ericsson explicitly fails to discloses downscaling, but disclose rescaling of TTI that would have been obvious to a person of ordinary skill in the art at the time of the invention was made to understand the Ericsson’s invention consider as the same as claim’s language.
- With respect to claims 2, 17, Ericsson discloses wherein the downscaling the long TTI transport block size comprises downscaling the long TTI transport block size based on a ratio of the number of symbols in the short TTI and the number of symbols in the long TTI (Observation 
- With respect to claim 3, Ericsson discloses wherein the downscaling the long TTI based on the number of symbols in the short TTI is based on the number of symbols used for data transmission in the short TTI; and wherein the downscaling based on the number of symbols in the long TTI is based on the number of symbols used for data transmission in the long TTI (SC-FDMA symbols with data and data symbol disclosed in Ericsson’s invention).  
- With respect claims 4-7, 15, 18, Ericsson discloses wherein the long TTI transport block size is identified using a set of transmit parameters for transport block transmission (as specified in the uplink DCI", see first paragraph of section 2.2.1.1).  
- With respect to claim 11, Ericsson disclose wherein the determining the short TTI transport block size by downscaling the long TTI transport block size comprises selecting, as the short TTI transport block size, a further transport block size from the set of long transport block sizes that is closest to the downscaled long TTI transport block size (page 3, paragraph before "Observation 1": "After this scaling, an alignment is needed to an integer number of bytes and to the QPP interleaver size).  

Allowable Subject Matter
Claims 8, 10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471